DETAILED ACTION
This is in response to RCE dated 9/1/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Western (Reg. # 68,095) on 9/7/21.
The application has been amended as follows: 

1.  (Currently Amended)  A method comprising:
	assigning, by an access point in a wireless network, a first radio of the access point to a client serving role and a second radio of the access point to a channel monitoring role;
	associating, by the access point, a wireless client with the first radio;
	determining, by the access point, that the wireless client is a low bandwidth client;

generating, by the access point, a channel monitoring schedule for the second radio that includes time slots reserved for exchanging data between the second radio and the wireless client,
wherein the wireless client wakes from a sleep mode before exchanging data via the reserved time slots with the second radio and re-enters the sleep mode after exchanging data with the second radio.

2.  (Original)  The method as in claim 1, wherein switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role comprises:
	sending a channel switch announcement (CSA) to the wireless client, to cause the wireless client to switch to the second radio of the access point.

3.  (Original)  The method as in claim 1, wherein determining that the wireless client is a low bandwidth client comprises:
	identifying a device type associated with the wireless client.

4.  (Original)  The method as in claim 1, wherein determining that the wireless client is a low bandwidth client comprises:
	monitoring a bandwidth usage or sleep schedule of the wireless client.



6.  (Previously Presented)  The method as in claim 1, further comprising:
	negotiating a target wake time (TWT) schedule with the wireless client such that the wireless client wakes during the time slots, and wherein the second radio of the access point and the wireless client are on a same channel during one of the time slots.

7.  (Original)  The method as in claim 1, wherein the first and second radios operate on the 5 GHz wireless spectrum.

8.  (Original)  The method as in claim 1, wherein switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role comprises:
	sending a spoofed basic service set identifier (BSSID) to the wireless client.

9.  (Currently Amended)  An apparatus, comprising:
one or more network interfaces to communicate with a wireless network;
a processor coupled to the network interfaces and adapted to execute one or more processes; and

assign a first radio of the access point to a client serving role and a second radio of the access point to a channel monitoring role;
	associate a wireless client with the first radio;
	determine that the wireless client is a low bandwidth client;
	switch the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role; and
generate a channel monitoring schedule for the second radio that includes time slots reserved for exchanging data between the second radio and the wireless client,
wherein the wireless client wakes from a sleep mode before exchanging data via the reserved time slots with the second radio and re-enters the sleep mode after exchanging data with the second radio.

10.  (Original)  The apparatus as in claim 9, wherein the apparatus switches the wireless client from the first radio to the second radio assigned to the channel monitoring role by:
	sending a channel switch announcement (CSA) to the wireless client, to cause the wireless client to switch to the second radio of the access point.

11.  (Original)  The apparatus as in claim 9, wherein the apparatus determines that the wireless client is a low bandwidth client by:


12.  (Original)  The apparatus as in claim 9, wherein the apparatus determines that the wireless client is a low bandwidth client by:
	monitoring a bandwidth usage or sleep schedule of the wireless client.

13.  (Canceled) 

14.  (Previously Presented)  The apparatus as in claim 9, wherein the process when executed is further configured to:
	negotiate a target wake time (TWT) schedule with the wireless client such that the wireless client wakes during the time slots reserved for servicing the wireless client, and wherein the second radio of the access point and the wireless client are on a same channel during one of the time slots.

15.  (Original)  The apparatus as in claim 9, wherein the first and second radios operate on the 5 GHz wireless spectrum.

16.  (Original)  The apparatus as in claim 9, wherein the apparatus switches the wireless client from the first radio to the second radio assigned to the channel monitoring role by:
	sending a spoofed basic service set identifier (BSSID) to the wireless client.

17.  (Currently Amended)  A tangible, non-transitory, computer-readable medium storing program instructions that cause an access point in a wireless network to execute a process comprising:
	assigning a first radio of the access point to a client serving role and a second radio of the access point to a channel monitoring role;
	associating a wireless client with the first radio;
	determining that the wireless client is a low bandwidth client;
	switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role; and
generating a channel monitoring schedule for the second radio that includes time slots reserved for exchanging data between the second radio and the wireless client,
wherein the wireless client wakes from a sleep mode before exchanging data via the reserved time slots with the second radio and re-enters the sleep mode after exchanging data with the second radio.

18.  (Canceled)  

19.  (Previously Presented)  The computer-readable medium as in claim 17, wherein the process further comprises:
negotiating a target wake time (TWT) schedule with the wireless client such that the wireless client wakes during the time slots reserved for servicing the wireless client, 

20.  (Original)  The computer-readable medium as in claim 17, wherein the wireless client is a battery-powered Internet of Things (IoT) device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 9, and 17 teach, among other things, … switching, by the access point, the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role … generating, by the access point, a channel monitoring schedule for the second radio that includes time slots reserved for exchanging data between the second radio and the wireless client … wherein the wireless client wakes from a sleep mode before exchanging data via the reserved time slots with the second radio and re-enters the sleep mode after exchanging data with the second radio.
Independent claims 1, 9, and 17, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-12, 14-17, and 19-20 have been allowed.  Claims 5, 13, and 18 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468